Citation Nr: 0818314	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-42 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
diabetes associated with herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the veteran's 
claim for entitlement to service connection for hypertension.

In August 2007, the veteran attended a videoconference 
hearing before the undersigned.  The transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

Hypertension was first demonstrated many years after service, 
is not the result of a disease or injury in service, and is 
unrelated to a service-connected disease or injury. 


CONCLUSION OF LAW

The veteran's hypertension was neither incurred in nor 
aggravated by military service, nor may it be presumed to 
have been incurred therein, nor is it secondary to any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2007). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In a letter issued in December 2003 the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the December 2003 VCAA 
letter contained a notation that the veteran should make sure 
that VA received all records that were not in the possession 
of a Federal department or agency.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the December 2003 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2006 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the March 2006 letter was cured by 
readjudication in a supplemental statement of the case dated 
in November 2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations for his 
hypertension in September 2004 and May 2006.

Therefore, the facts relevant to the veteran's claim has been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the nonservice-
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for diabetes associated 
with herbicide exposure since August 10, 2001.

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for, 
hypertension.  All in-service blood pressure readings showed 
systolic pressure well below 160mm and diastolic blood 
pressure well below 90mm.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, note 1 (indicating that the term "hypertension" 
means that diastolic blood pressure is predominantly 90mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm).

In August 1996, the veteran presented for treatment from 
Nazemi, MD.  The diagnosis was hyperlipidemia.

In April 2000, the veteran presented to M. Julian, MD.  The 
diagnosis was borderline diabetes mellitus.

In June 2003 the veteran presented to the El Paso, Texas VA 
Medical Center (VAMC).  The diagnosis was diabetes mellitus 
and tinea.  

In September 2004 the veteran underwent a VA examination.  
The veteran reported that he was diagnosed with hypertension 
about 3 years ago when he was diagnosed with diabetes.  The 
diagnosis was essential hypertension with no evidence of 
hypertensive cardiovascular disease found.  The examiner 
stated that the veteran's essential hypertension was not 
secondary to his diabetes because the veteran did not have 
any signs of diabetic neuropathy, with no evidence of protein 
in his urine and no evidence of microalbumin in his urine.  
The examiner also noted that the veteran was diagnosed with 
hypertension at basically the same time as he was diagnosed 
with diabetes.  The examiner stated that it took around 7 to 
10 years to cause diabetic nephropathy with secondary 
hypertension meaning that the veteran was going to develop 
hypertension regardless of his diabetes.

In a July 2005 letter, Dr. Julian stated that she had treated 
the veteran since April 2000.  She stated that the veteran's 
previous physician had been treating the veteran for his 
diabetes and hyperlipidemia since 1996.  Dr. Julian concluded 
that the veteran had hypertension that was related to his 
diabetes.

In May 2006 the veteran again underwent a VA examination.  
The examiner noted that the veteran's claims file and medical 
record was reviewed.  The veteran reported that he was 
initially diagnosed with hypertension in 2001.  He also 
reported that he was initially noted as having blood pressure 
by a clinical physician in 1993.  The examiner noted that 
there was conflicting information about when the diabetes was 
diagnosed but the documented diagnosis of diabetes mellitus 
was in 2001.  Currently there was no evidence of diabetic 
complications such as retinopathy or nephropathy.  There was 
also no evidence of neuropathy.  The diagnosis was 
hypertension not secondary to diabetes mellitus.  The 
examiner stated that the veteran's hypertension was less 
likely than not secondary to his diabetes mellitus as there 
was currently no evidence of diabetic nephropathy that could 
lead to elevated or uncontrolled blood pressure.  He noted 
that at the time of the diagnosis of hypertension, the renal 
function tests were also normal.  This was not secondary to 
his military service since the hypertension was diagnosed 
more than 20 years after his military service and there was 
no indication that he had hypertension in the military.

At his August 2007 hearing, the veteran testified that he was 
first diagnosed with hypertension in the late 1990's and that 
his private doctor attributed his hypertension to his 
diabetes.

Analysis

In this case, a grant of service connection based on direct 
causation for hypertension is not warranted.  The veteran's 
service medical records are entirely negative for any 
manifestations of hypertension, and the veteran has not 
reported hypertension symptoms in service.  There is also no 
evidence of a direct relationship between the current 
hypertension and service.

The veteran also does not contend that service connection is 
warranted on the basis of the presumptions afforded chronic 
diseases.  Although there is current hypertension, this 
disease was first shown many years after service.  Because 
hypertension was not identified in service or for many years 
after service, the weight of the evidence is against 
presumptive service connection.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The veteran served in Vietnam and is presumed to have been 
exposed to herbicides, it is clear, however, that 
hypertension, is not listed among the conditions subject to 
presumptive service connection.  Thus, presumptive service 
connection for this disorder due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  There has been no contention or 
evidence that the veteran has hypertension directly related 
to herbicide exposure.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra). 

There are conflicting opinions as to whether the veteran's 
hypertension was secondary to his service-connected diabetes.

In her July 2005 letter, Dr. Julian provided evidence linking 
the veteran's hypertension to his service-connected diabetes.

However, the September 2004 and May 2006 VA examiners 
concluded that the veteran's essential hypertension was not 
secondary to his diabetes.  Both examiners noted that there 
was currently no evidence of diabetic nephropathy that could 
lead to elevated or uncontrolled blood pressure.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While Dr. Julian's July 2005 opinion suggests that there may 
be a link between the veteran's current hypertension and his 
service-connected diabetes, the May 2006 VA examiner had the 
benefit of a review of the veteran's claims file, and 
provided a more detailed opinion than the July 2005 opinion.  
The May 2006 VA examiner also addressed the timing of the 
veteran's symptoms and, unlike Dr. Julian, provided a 
rationale for his conclusions.  For these reasons the Board 
finds the May 2006 VA examiner's opinion to be the most 
probative.  

The Board notes the veteran's testimony regarding the cause 
of his hypertension being secondary to his service-connected 
diabetes.  However, as a lay person, he is not competent to 
render an opinion on matters of medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993), Espiritu v. Derwinski, 
supra.

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for hypertension 
secondary to his service-connected diabetes.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected disability of 
diabetes associated with herbicide exposure is denied. 


____________________________________________
TARA L. REYNOLDS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


